—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered June 19, 1995, convicting him of robbery in the first degree, attempted robbery in the first degree (two counts), robbery in the second degree, attempted robbery in the second degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Giaccio, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant moved to suppress identification testimony, *601and his motion was denied after a Wade hearing. Consequently, “any alleged deficiency in the notice provided by the People was irrelevant” (People v Kirkland, 89 NY2d 903, 905).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Copertino, J. P., Joy, Krausman and Goldstein, JJ., concur.